                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT DAYTON

CATHERINE J. LOPER,

        Plaintiff,                                         Case No. 3:18-cv-85

vs.

COMMISSIONER OF SOCIAL SECURITY,                           Magistrate Judge Michael J. Newman
                                                           (Consent Case)
      Defendant.
______________________________________________________________________________

 DECISION AND ENTRY: (1) REVERSING THE ALJ’S NON-DISABILITY FINDING AS
 UNSUPPORTED BY SUBSTANTIAL EVIDENCE; (2) REMANDING THIS CASE UNDER
 THE FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR FURTHER PROCEEDINGS; AND
             (3) TERMINATING THIS CASE ON THE COURT’S DOCKET
  ______________________________________________________________________________

        This Social Security disability benefits appeal is before the undersigned for disposition based

upon the parties’ consent. Doc. 9, 10. At issue is whether the Administrative Law Judge (“ALJ”) erred

in finding Plaintiff not “disabled” and therefore unentitled to Disability Insurance Benefits (“DIB”)

and/or Supplemental Security Income (“SSI”). 1 This case is before the Court on Plaintiff’s Statement

of Errors (doc. 11), the Commissioner’s memorandum in opposition (doc. 14), Plaintiff’s reply (doc.

15), the administrative record (doc. 7), 2 and the record as a whole.

                                                      I.

        A.       Procedural History

        Plaintiff filed for DIB and SSI alleging a disability onset date of May 15, 2012. PageID 62.

Plaintiff claims disability as a result of a number of alleged impairments including, inter alia, residuals




        1
           “The Commissioner’s regulations governing the evaluation of disability for DIB and SSI are
identical . . . and are found at 20 C.F.R. § 404.1520, and 20 C.F.R. § 416.920 respectively.” Colvin v.
Barnhart, 475 F.3d 727, 730 (6th Cir. 2007). Citations in this Report and Recommendation to DIB
regulations are made with full knowledge of the corresponding SSI regulations, and vice versa.
        2
           Hereafter, citations to the electronically-filed administrative record will refer only to the PageID
number.
of a left anterior cruciate ligament (“ACL”) tear, diabetes, bipolar disorder and/or depression, and an

anxiety disorder. PageID 65.

        After an initial denial of her application, Plaintiff received a hearing before ALJ Gregory G.

Kenyon on March 8, 2017. PageID 98-122. The ALJ issued a written decision on July 25, 2017

finding Plaintiff not disabled. PageID 62-77. Specifically, the ALJ found at Step Five that, based upon

Plaintiff’s residual functional capacity (“RFC”) to perform a reduced range of medium work, 3 “there

are jobs that exist in significant numbers in the national economy that [Plaintiff] can perform[.]”

PageID 65-77.

        Thereafter, the Appeals Council denied Plaintiff’s request for review, making the ALJ’s non-

disability finding the final administrative decision of the Commissioner. PageID 47-49. See Casey v.

Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993). Plaintiff then filed this timely

appeal. Cook v. Comm’r of Soc. Sec., 480 F.3d 432, 435 (6th Cir. 2007).

        B.      Evidence of Record

        The evidence of record is adequately summarized in Plaintiff’s Statement of Errors (doc. 11)

and the Commissioner’s memorandum in opposition (doc. 14). The undersigned incorporates the

foregoing and sets forth the facts relevant to this appeal herein.

                                                   II.

        A.      Standard of Review

        The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-

disability finding is supported by substantial evidence, and (2) whether the ALJ employed the correct

legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,745-46 (6th Cir. 2007).




        3
          “Medium work” involves the occasional lifting of 50 pounds at a time, and frequent lifting or
carrying of objects weighing up to 25 pounds. 20 C.F.R. § 404.1567. Medium work can require standing
and walking as much as six hours during any given eight-hour workday. Id. It may also involve frequent
stooping, grasping, holding, and turning objects. Id. “The functional capacity to perform medium work
includes the functional capacity to perform sedentary, light, and medium work.” 20 C.F.R. § Pt. 404, Sub
Pt. P, App. 2, § 203.00(a).
                                                    2
In performing this review, the Court must consider the record as a whole. Hephner v. Mathews, 574

F.2d 359, 362 (6th Cir. 1978).

        Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When substantial evidence

supports the ALJ’s denial of benefits, that finding must be affirmed, even if substantial evidence also

exists in the record upon which the ALJ could have found Plaintiff disabled. Buxton v. Halter, 246

F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of choice’ within which he [or she] can act

without the fear of court interference.” Id. at 773.

        The second judicial inquiry -- reviewing the correctness of the ALJ’s legal analysis -- may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record. Rabbers

v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A] decision of the Commissioner will

not be upheld where the [Social Security Administration] fails to follow its own regulations and where

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.” Bowen,

478 F.3d at 746.

        B.      “Disability” Defined

        To be eligible for disability benefits, a claimant must be under a “disability” as defined by the

Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a “disability”

includes physical and/or mental impairments that are both “medically determinable” and severe enough

to prevent a claimant from (1) performing his or her past job and (2) engaging in “substantial gainful

activity” that is available in the regional or national economies. Id.

        Administrative regulations require a five-step sequential evaluation for disability

determinations. 20 C.F.R. § 404.1520(a)(4). Although a dispositive finding at any step ends the ALJ’s

review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential review

poses five questions:

        1.      Has the claimant engaged in substantial gainful activity?;


                                                       3
        2.      Does the claimant suffer from one or more severe impairments?;

        3.      Do the claimant’s severe impairments, alone or in combination, meet or equal
                the criteria of an impairment set forth in the Commissioner’s Listing of
                Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1?;

        4.      Considering the claimant’s RFC, can he or she perform his or her past relevant
                work?; and

        5.      Assuming the claimant can no longer perform his or her past relevant work --
                and also considering the claimant’s age, education, past work experience, and
                RFC -- do significant numbers of other jobs exist in the national economy
                which the claimant can perform?

20 C.F.R. § 404.1520(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F. Supp.2d 816, 818 (S.D.

Ohio 2001). A claimant bears the ultimate burden of establishing disability under the Social Security

Act’s definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).

                                                  III.

        In her Statement of Errors, Plaintiff argues that the ALJ erred in (1) weighing the opinion of

her treating psychiatrist, E.C. Longo, III, M.D.; and (2) evaluating her credibility. PageID 1128.

Finding error in the ALJ’s assessment of Dr. Longo’s opinion, the undersigned would direct that the

ALJ consider Plaintiff’s remaining arguments on remand.

        Under the regulations in effect prior to March 27, 2017, the opinions of treaters are entitled to

the greatest deference because they “are likely to be . . . most able to provide a detailed, longitudinal

picture of [a claimant’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical findings alone or from reports of

individual examinations[.]” 20 C.F.R. § 404.1527(c)(2).

        A treater’s opinion must be given “controlling weight” if “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and . . . not inconsistent with the other

substantial evidence in [the] case record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384

(6th Cir. 2013). Even if a treater’s opinion is not entitled to controlling weight, “the ALJ must still

determine how much weight is appropriate by considering a number of factors, including the length of


                                                   4
the treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, supportability of the opinions, consistency of the opinions with the record as a whole, and

any specialization of the treating physician.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th

Cir. 2009); see also 20 C.F.R. § 404.1527(c).

        After treaters, “[n]ext in the hierarchy are examining physicians and psychologists, who often

see and examine claimants only once.” Snell, 2013 WL 372032, at *9.

        Record reviewers are afforded the least deference and these “non-examining physicians’

opinions are on the lowest rung of the hierarchy of medical source opinions.” Id. “The regulations

provide progressively more rigorous tests for weighing opinions as the ties between the source of the

opinion and the individual [claimant] become weaker.” Id. (citing SSR 96-6p, 1996 WL 374180, at

*2 (July 2, 1996)).

        Dr. Longo issued an opinion on March 31, 2016, in which he opined that Plaintiff was

markedly 4 limited in a number of mental functions, including her ability to understand and remember

detailed instructions; maintain attention and concentration for extended periods; perform activities

within a schedule; maintain regular attendance; and be punctual within customary tolerances. PageID

796-97. He also found Plaintiff to be markedly limited in a number of social functions, as well,

including the ability to accept instructions; respond appropriately to criticism from supervisors; and

the ability to get along with coworkers or peers without distracting them or exhibiting behavioral

extremes. Id.

        The ALJ ultimately determined that Dr. Longo’s opinion “cannot be given controlling or even

deferential weight and is instead given little weight.” PageID 69. Despite reciting the applicable

controlling weight analysis, the ALJ erred in failing to substantively apply it. Id. Such a failure is

reversible error because “it deprives the Court of the opportunity to meaningfully review whether [the


        4
          Whereas “mild” and “moderate” functional limitations are generally considered “non-disabling,”
see Sims v. Comm’r of Soc. Sec., 406 F. App’x 977, 980 (6th Cir. 2011), “marked” and “extreme” limitations
are suggestive of disability. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(C); Lankford v. Sullivan, 942
F.2d 301, 307 (6th Cir. 1991).
                                                    5
ALJ] undertook the ‘two-step’ inquiry required when analyzing treating source opinions.” Marks v.

Colvin, 201 F. Supp. 3d 870, 882 (S.D. Ohio 2016).

       The ALJ began his assessment of Dr. Longo’s opinion by determining that “[f]irstly, Dr. Longo

provides no supporting explanations for [his] opinion,” and “secondly, treatment records supplied by

Dr. Longo do not coincide with [his]” assessment of Plaintiff. PageID 69. The “supportability” and

“consistency” factors set forth under 20 C.F.R. § 404.1527(c)(3)-(4), however, are not part of the

controlling weight analysis. Lutz v. Comm’r of Soc. Sec., No. 3:16-CV-210, 2017 WL 3140878, at *3

(S.D. Ohio July 25, 2017), report and recommendation adopted, No. 3:16-CV-210, 2017 WL 3432725

(S.D. Ohio Aug. 9, 2017); Dunham v. Comm’r of Soc. Sec., No. 3:16-CV-414, 2017 WL 4769010, at

*4 (S.D. Ohio Oct. 20, 2017), report and recommendation adopted sub nom. Dunham v. Berryhill, No.

3:16-CV-414, 2018 WL 502715 (S.D. Ohio Jan. 22, 2018); Caraway v. Comm’r of Soc. Sec., No. 3:16-

CV-138, 2017 WL 3224665, at *4 (S.D. Ohio July 31, 2017), report and recommendation adopted sub

nom. Caraway v. Berryhill, No. 3:16-CV-138, 2017 WL 3581097 (S.D. Ohio Aug. 17, 2017); Hall v.

Comm’r of Soc. Sec., No. 3:17-CV-345, 2018 WL 3386311, at *4 (S.D. Ohio July 12, 2018), report

and recommendation adopted, No. 3:17-CV-345, 2018 WL 3636590 (S.D. Ohio July 31, 2018);

Wolder v. Comm’r of Soc. Sec., No. 3:16-CV-00331, 2017 WL 2544087, at *4 (S.D. Ohio June 13,

2017), report and recommendation adopted, No. 3:16-CV-331, 2017 WL 2819882 (S.D. Ohio June

28, 2017); Warren v. Comm’r of Soc. Sec., No. 3:16-CV-00099, 2017 WL 480405, at *4 (S.D. Ohio

Feb. 6, 2017), report and recommendation adopted, No. 3:16-CV-99, 2017 WL 1019508 (S.D. Ohio

Mar. 14, 2017); Klein v. Comm’r of Soc. Sec., No. 3:14-CV-78, 2015 WL 4550786, at *6 (S.D. Ohio

Mar. 24, 2015).

       Instead, the § 404.1527(c) supportability and consistency factors are to be “applied after the

ALJ decides to ‘not give the treating source’s medical opinion controlling weight.’” Lutz, No. 3:16-

CV-210, 2017 WL 3140878, at *3; see also 20 C.F.R. § 404.1527(c)(2) (stating that the supportability

factor in paragraph (c)(3) is applied when the ALJ does “not give the treating source’s medical opinion


                                                  6
controlling weight”); see also Gayheart, 710 F.3d at 376 (noting that these factors are “properly applied

only after the ALJ has determined that a treating-source opinion will not be given controlling weight”).

While failing to conduct a controlling weight analysis can constitute harmless error, see Gayheart, 710

F.3d. at 380, such failure is not harmless in this case because the record reveals findings 5 that support

Dr. Longo’s opinion regarding Plaintiff’s mental limitations.

        Specifically, in 2013, Plaintiff was admitted to the hospital for suicidal ideation. PageID 490.

Noting that Plaintiff was tearful, had a depressed mood, and constricted affect, she was diagnosed with

depression and she was placed on an anti-depressant by the emergency room doctor. Id. Her treatment

records from 2014 also confirm Plaintiff’s depression. PageID 387. Dr. Longo’s own records

document objective clinical findings supportive of his opinion. For example, Dr. Longo noted

throughout his treatment notes that Plaintiff “appeared to be depressed and tearful” and that “her

anxiety had increased.” See e.g., PageID 731, 737, 741, 744, 1064, 1081. Dr. Longo consistently

provided Plaintiff with mechanisms to “manage depressive systems,” when he found an “uptick in

GAD-like anxiety and crying jags in response to the abuse.” Id. Further, he noted that Plaintiff had

made “minimal progress in her treatment goal as she continues to report symptoms of depression,” and

therefore increased medication to help control Plaintiff’s symptoms, including anger and increased

speed of thought process. Id. Finally, in 2015, Plaintiff was hospitalized for homicidal ideation and

appeared tearful during her exam. PageID 859.

        In light of these findings by trained medical professionals upon examination, a reasonable fact-

finder could conclude that Dr. Longo’s opinion concerning Plaintiff’s mental health limitations is “well



        5
           With regard to clinical findings of a mental impairment, the Sixth Circuit has “acknowledged the
difficulty inherent in proving psychological disabilities.” Keeton v. Comm’r of Soc. Sec., 583 F. App’x
515, 526 (6th Cir. 2014). “’[W]hen mental illness is the basis of a disability claim, clinical and laboratory
data may consist of the diagnosis and observations of professionals trained in the field of
psychopathology.’” Id. (quoting Blankenship v. Bowen, 874 F.2d 1116, 1121 (6th Cir. 1989)). Thus, the
ALJ’s assertion that Dr. Longo’s opinion “could only be based on an uncritical acceptance of the claimant’s
subjective complaints,” PageID 70, does not constitute a “good reason” to discount his opinion regarding
Plaintiff’s mental functional limitations. Mitchell v. Comm’r of Soc. Sec., 330 Fed. Appx. 563, 569 (6th
Cir. 2009).
                                                     7
supported by medically acceptable clinical and laboratory diagnostic techniques and not inconsistent

with other substantial evidence in the case record.” 20 C.F.R. § 404.1527(c). Thus, the ALJ’s failure

to conduct a specific controlling weight analysis fails to meet the goal of the Commissioner’s

regulations in this instance, and such failure amounts to reversible error.

                                                   IV.

        When, as here, the ALJ’s non-disability determination is unsupported by substantial evidence,

the Court must determine whether to reverse and remand the matter for rehearing or to reverse and

order the award of benefits. The Court has authority to affirm, modify or reverse the Commissioner’s

decision “with or without remanding the cause for rehearing.” 42 U.S.C. § 405(g); Melkonyan v.

Sullivan, 501 U.S. 89, 100 (1991). Generally, benefits may be awarded immediately “only if all

essential factual issues have been resolved and the record adequately establishes a plaintiff’s

entitlement to benefits.”   Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir.

1994); see also Abbott v. Sullivan, 905 F.2d 918, 927 (6th Cir. 1990); Varley v. Sec’y of Health &

Human Servs., 820 F.2d 777, 782 (6th Cir. 1987). In this instance, evidence of disability is not

overwhelming, and a remand for further proceedings is necessary.

                                                   V.

        For the foregoing reasons, IT IS ORDERED THAT: (1) the Commissioner’s non-disability

finding is unsupported by substantial evidence, and REVERSED; (2) this matter is REMANDED to

the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for proceedings consistent with

this opinion; and (3) this case is TERMINATED on the docket.

        IT IS SO ORDERED.


Date:   April 10, 2019                                   s/ Michael J. Newman
                                                         Michael J. Newman
                                                         United States Magistrate Judge




                                                    8
